El Juez Asociado Sr. Wole
emitió la opinión del tribunal..
En nueve de octubre fué presentada en el Registro de la Propiedad de Caguas para su inscripción una escritura otor-gada por el sub-márshal de la Corte de Distrito de Humacao-Don Eafael Más, a favor del recurrente, e inscrita con ciertos defectos subsanables. El promovente niega que existan tales-defectos subsanables los cuales discutiremos por su orden co-rrespondiente.
El primer defecto alegado fué que en la escritura otor-gada con motivo de una venta judicial no se acreditó debida-*555mente qne Rafael Más fuera nn sub-marshal de la corte de de distrito. No podemos estar conforme con la alegación hecha por el recurrente respecto a qne es suficiente la cer-tificación del notario para acreditar qne Rafael Más era sub-márshal de la Corte de Distrito de Humacao. El notario, se-gún la ley notarial, tiene que dar fe de que conocía a las par-tes, habiendo en efecto dado fe en este caso de dicho conoci-miento. El notario no dió ni podía dar fe del conocimiento personal que tuviera de que determinada persona estuviera desempeñando cierto cargo o compareciera con determinado carácter. Un Registrador en Puerto. Rico no puede tomar conocimiento judicial de los sub-márshals de la Corte de Dis-trito en este caso. Tal vez podría tomar conocimiento judicial del cargo del márshal, pero por lo regular es éste último funcionario quien debe hacer la venta judicial y en los casos en que sea el sub-márshal el que verifica dicha venta el regis-trador tiene derecho a exigirle prueba de que es ta'l submár-shal y que acredite su autoridad. El márshal es elegido por el pueblo. Los submárshals nó y son nombrados y separa-dos a voluntad del márshal. La actitud asumida por el re-gistrador en cuanto a este primer defecto fue enteramente co-rrecta.
Señaló el registrador como segundo defecto, que la escri-tura que fue presentada para inscripción no contenía la orden de ejecución ni el acta de la subasta. El registrador llama la atención de este tribunal en su contestación hacia el hecho de no constar en la escritura estos dos documentos y alega que faltaba el requerimiento de pago. El recurrente alega que todo esto consta de modo suficiente de las manifestaciones que hace el notario en la escritura, si bien resulta, al parecer, que la venta que se hizo al recurrente fué de acuerdo con el procedimiento sumario de la ley hipotecaria y por tanto somos del parecer del registrador al expresar que es de su in-cumbencia el observar si se cumple con el referido procedi-miento sumario y no del notario. No es bastante con qué el notario haga referencia al procedimiento habido ante una *556corte de distrito, sino qne deben presentarse copias de aque-llos procedimientos qne sean necesarios al registrador para qne pneda tener la oportunidad de saber si se ha cumplido con la ley, o deben transcribirse en la escritura, tomándolos de sus originales o de copias debidamente expedidas y certi-ficadas. De ninguna otra manera podrá quedar protegido, el derecho de un comprador subsiguiente. Los documentos ori-ginales o copias de los mismos, como alega el registrador, eran de absoluta necesidad en este caso' puesto qne el pro-cedimiento hipotecario fné seguido contra el deudor José Ji-ménez Sauri o su sucesión y la cuestión relativa a si el reque-rimiento de pago se hizo a la debida persona era una, acerca dé la cual, podía propiamente investigar el registrador. No existe en las ventas judiciales la presunción de que todo se haya hecho en forma adecuada por el márshal sino que in-cumbe al que compra probar al registrador mediante docu-mentos auténticos que se ha observado la ley.
Los casos de Carbonell v. El Registrador, 16 D. P. R., 440, y de Vázquez v. El Registrador, 19 D. P. R., 1133, son de al-guna aplicación, aunque en ellos las ventas se hicieron en la corte municipal y no estaba envuelto en los mismos el pro-cedimiento sumario de la ley hipotecaria.
El tercer defecto que ha sido alegado se refiere a que en la escritura no se expresó quienes eran las personas que compo-nían la sucesión de José Saurí. Estamos de acuerdo con el registrador en que si era necesaria la notificación o citación a la indicada sucesión debió haberse hecho constar quienes la componían con el objeto de que. dicho registrador pudiera de-terminar si dicha notificación fué hecha en forma adecuada.
Con respecto al cuarto defecto nos inclinamos a opinar con el recurrente en que no era preciso expresar en la escritura la forma en que adquirió la sucesión o que la finca debía ser inscrita en el registro a nombre de los herederos. Passalacqua Hermanos & Co. v. El Registrador, 6 D. P. R., 86; Zayas v. El Registrador, 14 D. P. R., 607.
*557Debe confirmarse la nota recurrida en lo que se refiere a los tres primeros defectos alegados y revocarse en cuanto al cuarto.

Confirmada la nota recurrida en cuanto a los tres primeros defectos subsanables y revo-cada en cuanto al ultimo.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y HutcMson.